DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contain a phrases which can be implied (i.e. “The present disclosure discloses”)
Correction is required.  See MPEP § 608.01(b).
The Examiner respectfully suggests amending the abstract as follows:
A lighting assembly and a lighting lamp. The lighting assembly includes a light source assembly and a connection assembly. The light source assembly includes a casing, a light source plate arranged on the casing, light emitting units arranged on the light source plate, and a first electrical terminal electrically connected with the light source plate. The first electrical terminal is connected to the casing. The connection assembly includes a bracket, a connection rod mounted inside the bracket, and a second electrical terminal arranged at an end of the connection rod. The first electrical terminal and the second electrical terminal are in plugging and running fit to supply power to the light emitting units. A rotating shaft of the light source assembly and the connection assembly is parallel to an axis of the connection rod.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of light emitting unit groups distributed on the light source plate in a spacing manner; and each light emitting unit group comprises a plurality of light emitting units arranged in a spacing manner along a circumferential direction of the casing” must be shown or the feature(s) canceled from the claim(s)(claim 13 and 14).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The use of “and/or” language renders the claim indefinite as it is not clear if the “third gasket” is optionally included or it is required part of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XIA et al. (US 20200332986). 
Regarding claim 1, XIA et al. discloses a lighting assembly (see Fig. 25), comprising a light source assembly (first lamp holder 50, see Fig. 2, Para. 0046 and 0069) and a connection assembly (lamp post 20 and stand 30, see Fig. 25, Para. 0046 and 0069), wherein: the light source assembly comprises a casing (e.g. housing 51, see Fig. 4, Para. 0047), a light source plate (first circuit board 57, see Fig. 4, Para. 0048) arranged on the casing, light emitting units (a plurality of LED lights arranged on the circuit board 57, see Para. 0048) arranged on the light source plate, and a first electrical terminal (55, see Fig. 2, Para. 0053) electrically connected with the light source plate; the first electrical terminal (55) is connected to the casing (see Fig. 4); the connection assembly comprises a bracket (metal pipe 22 connected to the lamp holder rotating assembly, see Figs. 23, 25 and 26, Para. 0069, 0077, 0080, 0089), a connection rod (pipe 21 and a foundation support 83 e.g. inserted rod 86, see Figs. 19 and 24, Para. 0077) mounted inside the bracket (pipe 22, see Fig. 24, Para. 0079 and 0080), and a second electrical terminal (e.g. joint 36 that includes an inserted terminal 362, and second control module is located above the flexible touch panel 230, specifically, on the circuit board 27, see Figs. 12 and 24, Para. 0064, 0066, and 0081) arranged at an end of the connection rod (e.g. end of stand 30 and the pipe 21); the first electrical terminal and the second electrical terminal are in plugging and running fit to supply power to the light emitting 
The applicant is respectfully advised that claims in a pending application should be given their broadest reasonable interpretation. In re Pearson, 181 USPQ 641 (CCPA 1974). See also In re American Academy of Science Tech Center, 70 USPQ2d. 1827 (Fed. Cir. May 13, 2004). MPEP § 2111.01. In this case, the claim doesn’t recite any specific structure for the first electrical terminal and the second electrical terminal to be “in plugging and running fit”. Therefore, the examiner applied the broadest reasonable interpretation that is the first electrical terminal and the second electrical terminal connected with each other to supply power to the light emitting units.

Regarding claim 2, XIA et al. further discloses the light source assembly further comprises a connection base (e.g. portion of first pipe 31 coupled to the connecting segment 35, see Figs. 4, 11, 13, and 21, Para. 0048, 0061) fixed on the casing (51, see Para. 0063), and the connection assembly further comprises a top connection piece (rotating head 81, see Figs. 12, 28, 23, and 29 Para. 0060, 0061, 0069); the top connection piece is connected to an exterior of the connection rod (fixed pipe 21 and portion of the inserted rod 86/861, see Figs. 19, 24 and 25, Para. 0077) in a sleeving manner (see Fig. 24); and the connection base is in detachable connection with the top connection piece (see Fig. 25, Para. 0069).

Regarding claim 3, XIA et al. further discloses the top connection piece is inside the bracket (metal pipe 22, see Figs. 24 and 25, Para. 0079 and 0080).

Regarding claim 12, XIA et al. further discloses an end, away from the casing (see Figs. 25 and 39), of the bracket (lamp post 20) is provided with a first clamping structure (e.g. closed ring edge and form a through hole at the ring edge side, see Figs. 34 and 39), and the first clamping structure is used for being clamped with a second clamping structure (e.g. support frame 94, see Fig. 34, Para. 0091) of a lamp holder (10, see Fig. 3, Para. 0094).

Regarding claim 15, XIA et al. discloses a lighting lamp (see Fig. 1), comprising a lamp holder (a base 10, see Fig. 2, Para. 0046) and a lighting assembly (first lamp holder 50 and a lamp post 20, see Fig. 2, Para. 0046) mounted on the lamp holder, wherein the lighting assembly comprises a light source assembly (first lamp holder 50) and a connection assembly (lamp post 20 and stand 30, see Fig. 25, Para. 0046 and 0069), and wherein: the light source assembly comprises a casing (e.g. housing 51, see Fig. 4), a light source plate arranged on the casing, light emitting units arranged on the light source plate, and a first electrical terminal electrically connected with the light source plate; the first electrical terminal (55, see Fig. 2, Para. 0053) is connected to the casing; the connection assembly comprises a bracket (metal pipe 22 connected to the lamp holder rotating assembly, see Figs. 23, 25 and 26, Para. 0069, 0080, 0089), a connection rod mounted inside the bracket, and a second electrical terminal arranged at 
The applicant is respectfully advised that claims in a pending application should be given their broadest reasonable interpretation. In re Pearson, 181 USPQ 641 (CCPA 1974). See also In re American Academy of Science Tech Center, 70 USPQ2d. 1827 (Fed. Cir. May 13, 2004). MPEP § 2111.01. In this case, the claim doesn’t recite any specific structure for the first electrical terminal and the second electrical terminal to be “in plugging and running fit”. Therefore, the examiner applied the broadest reasonable interpretation that is the first electrical terminal and the second electrical terminal connected with each other to supply power to the light emitting units.

Regarding claim 16, XIA et al. further discloses the lighting lamp is a desk lamp (see Para. 0002).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over XIA et al. (US 20200332986). 
Regarding claim 4, XIA et al. further discloses the connection base (e.g. portion of first pipe 31 coupled to the connecting segment 35, see Figs. 4, 11, 13, and 21, Para. 0048, 0061) comprises a base body (e.g. spherical through slot 353 and slot 354, see Fig. 21) and a connection portion (a rotating head 81, see Fig. 23, Para. 0069 and 0070) arranged on the base body (see Fig. 24); the bracket (22) and the base body are opposite along an axial direction of the connection rod (fixed pipe 21 and portion of the inserted rod 86/861, see Figs. 19, 24 and 25, Para. 0077) the connection portion protrudes relative to the base body, and is inside the bracket (22).
XIA et al. further discloses the lamp housing (51, see Figs. 9 and 10, Para. 0054) including thread hole for attaching button (563, Para. 0052).
However, XIA et al. does not explicitly disclose the connection portion is provided with an external thread and is in thread fit with the top connection piece.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify XIA et al. to include external thread in order to provide thread fit connection method, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable 

Regarding claim 8, XIA et al. further discloses an end, facing the base body (e.g. spherical through slot 353 and slot 354, see Fig. 21), of the connection rod is provided with a first positioning flange; an end, away from the casing, of the top connection piece is provided with a second positioning flange (end of the stand 30); and the first positioning flange and the second positioning flange are in location fit in the axial direction (see Fig. 23).

Regarding claim 10,  XIA et al. further discloses the connection assembly (a lamp post 20 and stand 30, see Fig. 1, Para. 0046) further comprises a bottom connection piece (e.g. 353), the bracket (metal pipe 22 connected to the lamp holder rotating assembly, see Figs. 23, 25 and 26, Para. 0069, 0080, 0089) and the bottom connection piece are in location fit
However, XIA et al. does not explicitly disclose the bottom connection piece and the connection rod (21) are in thread fit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify XIA et al. thereby the bottom connection piece and the connection rod (21) are formed to have thread fit, since it has been held 

Regarding claim 11, XIA et al. further discloses an end, away from the casing (see Figs. 21 and 25), of the bracket is provided with a second groove, and the bottom connection piece is in the second groove.

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over XIA et al. (US 20200332986) in view of Ray (US 2015/0276204).
Regarding claims 5 and 6, XIA et al. further discloses an end facing the base body of the bracket is provided with a first groove (see Fig. 24); and a cylindrical portion that are connected with each other. 
However, XIA et al. does not explicitly disclose the comprising a first gasket, wherein at least part of the first gasket is between the base body and the bracket, the first gasket comprises a flake-like portion, wherein the flake-like portion is between the base body and the bracket; and the cylindrical portion is in the first groove.
Ray teaches a display apparatus (10) that includes an outer decorative sheath (108, see Fig. 2, Para. 0115) and upper reservoir chamber (16) wherein, outer decorative sheath (108, see Fig. 2, Para. 0115) is constructed and arranged to fit around the upper reservoir liner (16, see Fig. 2, Para. 0115) and a first gasket (112) is between the decorative sheath (108) and the reservoir liner (16), wherein the first gasket (112) comprises a flake-like portion (e.g. 122, see Figs. 3a and 3b), wherein the flake-like portion is between the decorative sheath (108) and the reservoir liner (16, see Fig. 3b, Para. 0127 and 0128); and the cylindrical portion is in a first groove (i.e. groove created by the outward rim 128 and circumferential outer lip 132, see Fig. 3b, para. 0128 and 0129).
Therefore, in view of Ray, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify XIA et al.’s connection between the base body and the bracket by including a gasket between them in order to create a tight fits between them, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to include gasket for providing static seal and maintain that seal under various operating conditions in a mechanical assembly.

Regarding claim 7, the teachings of XIA et al. have been discussed above. 
XIA et al. does not explicitly disclose a maximum size of the flake-like portion in the axial direction is a thickness of the flake-like portion, and a maximum size of the cylindrical portion in the axial direction is a length of the cylindrical portion; and a ratio of the length of the cylindrical portion to the thickness of the flake-like portion ranges from 5 to 10.
Ray further teaches a maximum size of the flake-like portion (122, see Fig. 3a) in the axial direction is a thickness of the flake-like portion, and a maximum size of the cylindrical portion in the axial direction is a length of the cylindrical portion; and a ratio of the length of the cylindrical portion to the thickness of the flake-like portion ranges from 5 to 10 (see Para. 0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify by XIA et al. by forming the gasket to have a desired thinness and the ratio of the length of the cylindrical portion to the thickness of the flake-like portion ranges in a desired manner. One of ordinary skill in the art would have been motivated to include gasket with such thickness for providing static seal and maintain that seal under various operating conditions in a mechanical assembly.

Regarding claim 9, the teachings of XIA et al. have been discussed above. 
However, XIA et al. does not explicitly disclose further comprising a second gasket, wherein the second gasket is between the base body and the first positioning flange, and/or a third gasket, wherein the third gasket is between the first positioning flange and the second positioning flange.
Ray further teaches a second gasket (114, see Figs. 4a and 4b, para. 0131), wherein the second gasket is between the lower chamber (18) and the(108, see Fig. 2, Para. 0132).
Therefore, in view of Ray, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify XIA et al.’s connection between the base body and the first positioning flange by including a gasket between them in order to create a tight fits between them, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to include gasket for providing static seal and maintain that seal under various operating conditions in a mechanical assembly.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over XIA et al. (US 20200332986) in view of Chan et al. (US 2008/0238323). 
Regarding claim 13, XIA et al. further discloses a plurality of light emitting unit groups (see Para. 0048) are distributed on the light source plate (first circuit board 57) in a spacing manner. XIA et al. further discloses a second lamp holder (70, see Figs. 1 and 40, Para. 0056) including transparent housing (71) that is a hollow cylinder having a cavity (711) for accommodating the LED module (72, see Fig. 40, Para. 0056).
XIA et al. does not explicitly disclose the casing is of a disk structure; and each light emitting unit group comprises a plurality of light emitting units arranged in a spacing manner along a circumferential direction of the casing.
Chan et al. teaches an LED lamp comprising a casing (housing 83 and a light-transmitting front cover 87, see Fig. 10, Para. 0074) that has a disk structure, including a plurality of light emitting unit groups (51, see Figs. 9 and10, Para. 0070) that are distributed on a light source plate (conductive member 21, see Fig. 1, Para. 0074) in a spacing manner and each light emitting unit group comprises a plurality of light emitting units arranged in a spacing manner along a circumferential direction of the casing (see Fig. 9) for providing an improvement in LED lamp design by providing an LED lighting assembly adapted for use in a lamp which may accommodate several such assemblies in order to provide a concentrated light output of desired intensity while assuring effective heat removal from the several closely positioned LEDs (see Para. 0048).
Therefore in view of Chan et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace XIA et al.’s first lamp holder or second lamp holder with a lamp holder with a disk shaped lamp holder that includes disk structure as taught by Chan et al. in order to provide a concentrated light output of desired intensity. One of ordinary skill in the art would have been motivated to change the shape of the casing for providing concentrated light output and effective heat removal from the several closely positioned LEDs.

Regarding claim 14, the teachings of XIA et al. Chan et al. have been discussed above. 
XIA et al. does not explicitly disclose the connection rod is connected to an edge of the disk structure; both the light source plate and the light emitting units are in a middle portion of the disk structure; and a light axis of each light emitting unit is parallel to an axial direction of the disk structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify XIA et al. by connecting the connection rod to an edge of the disk structure in order to provide electrical connection. One would have been motivated to make this combination for providing a means to power the light emitting unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HE et al. (US 2018/0058647) teaches a removable desk lamp includes a base, a lamp post, and a lamp holder; Volek et al. (US 9,719,641) teaches a lamp with a base; Lin et al. (US 2013/0329431) teaches a digital table lamp which comprises a support arm, a lamp shade, a base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/TSION TUMEBO/
Primary Examiner, Art Unit 2875